Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-7, 9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Instant claims are directed to a process of preparing an inhalable formulation comprising micronizing imatinib free base having a type A crystal structure, with a mass median aerodynamic diameter in the range of about 0.5 to about 5 micron, suspending the micronized particles in a solution and spray drying, wherein the composition comprising less than 5% amorphous imatinib particles, less than 5% water, wherein imatinib freebase is the only pharmaceutical active ingredient in the inhalable formulation. While imatinib free base and salt forms are known and the prior art teaches microparticles ranges, prior art does not teach or suggest the claimed imatinib free base having type A crystals having claimed particle size, with less than 5% water, less than 5% amorphous imatinib particles, and for inhalation. Applicants provided evidence that type A crystals of imatinib free base the claimed particle size range is anhydrous and adsorbs less water upon exposure to humidity, and provide highly efficient lung deposition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611